In a paternity proceeding pursuant to Family Court Act article 5, the Law Guardian appeals, by permission, as limited by his brief, from so much of an order of the Family Court, Kings County (Nason, J.), dated November 1, 1990, as denied his application to restrict visitation between the infant and the father to supervised visitation pending completion of the Family Court’s mental health evaluations and investigation.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the Law Guardian’s application is granted to the extent that the temporary visitation to which the father is entitled shall be supervised by either the father’s mother or his girlfriend pending receipt of mental health evaluations and investigations ordered by the Family Court and the disposition of this matter by that court, a disposition which the Family Court is directed to reach with all convenient speed.
We agree with the Law Guardian that, under the circumstances of this case, where it has been established that in 1985 the father pleaded guilty in North Carolina to the crime of attempting to take indecent liberties with a minor, the best interests of the infant child would be served by requiring that pending receipt of mental health evaluations and investigations ordered by the Family Court and the disposition of this matter by that court, the father’s visitation with the infant child be supervised by the father’s mother or his girlfriend (see, Shulman v Shulman, 117 AD2d 732). We direct the Family Court to act with all convenient speed in disposing of the issues before it, issues upon which we pass no judgment. Brown, J. P., Sullivan, Rosenblatt and Ritter, JJ., concur.